             Case 5:20-cv-05799-LHK Document 413 Filed 12/29/20 Page 1 of 7



     JEFFREY BOSSERT CLARK
 1 Acting Assistant Attorney General
 2 JOHN V. COGHLAN
     Deputy Assistant Attorney General
 3   AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
 4
     ALEXANDER K. HAAS
 5   Branch Director
     DIANE KELLEHER
 6   BRAD P. ROSENBERG
     Assistant Branch Directors
 7
     ELLIOTT M. DAVIS
 8   STEPHEN EHRLICH
     JOHN J. ROBINSON
 9   ALEXANDER V. SVERDLOV
10
     M. ANDREW ZEE
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division, Federal Programs Branch
12   1100 L Street, NW
13   Washington, D.C. 20005
     Telephone: (202) 305-9803
14
     Attorneys for Defendants
15

16
17                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN JOSE DIVISION
19
20    NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
21                   Plaintiffs,                         DEFENDANTS’ REQUEST FOR A
22                                                       THREE-JUDGE COURT
              v.
23
      WILBUR L. ROSS, JR., et al.,
24

25                   Defendants.

26
27

28
             Case 5:20-cv-05799-LHK Document 413 Filed 12/29/20 Page 2 of 7




 1                                      NOTICE OF MOTION
 2          PLEASE TAKE NOTICE that Defendants, by and through their counsel, hereby request
 3 that a three-judge court be convened immediately under 111 Stat. 2481 and 28 U.S.C. § 2284.
 4 Defendants respectfully request that this motion be heard on January 28, 2021, at 1:30 p.m., or at

 5 the Court’s next available date thereafter.
 6                                            ARGUMENT
 7          Defendants respectfully request that a three-judge court be convened immediately under
 8 111 Stat. 2481 and 28 U.S.C. § 2284. Congress has directed that an action by “[a]ny person ag-

 9 grieved by the use of any statistical method . . . in connection with the 2000 or any later decennial

10 census” “shall be heard and determined by a district court of three judges in accordance with sec-

11 tion 2284 of title 28, United States Code.” 1998 Departments of Commerce, Justice, and State,

12 the Judiciary, and Related Agencies Appropriations Act, §§ 209(b), 209(e)(1), 111 Stat. 2481
13 (1997) (the “1998 Appropriations Act”). Because this Court has now acknowledged that Plaintiffs

14 “challenge statistical methods in connection with the census,” ECF No. 401 at 39, the Court should

15 “immediately notify the chief judge of the circuit, who shall designate two other judges, at least

16 one of whom shall be a circuit judge” to adjudicate the merits of this case. 28 U.S.C. § 2284(b)(1).
17          The Court has now recognized that Plaintiffs challenge “statistical methods in connection
18 with the census” by alleging that the Census Bureau’s operations “departed from federal govern-

19 ment statistical standards.” ECF No. 401 at 39; Sec. Am. Compl. ¶¶ 279–88 (SAC), ECF No. 352.
20 Plaintiffs also allege that the Census Bureau will rely more heavily on data-processing techniques

21 like “statistical imputation,” which “involves the [Census] Bureau using information from sur-
22 rounding responsive households to infer the count and characteristics of a non-responsive house-

23 hold.” SAC ¶ 301. And Plaintiffs allege that the manner in which the Census Bureau is currently
24 implementing those statistical techniques will cause inaccuracies. See, e.g., id. ¶¶ 144–46, 301–

25 03, 317. So, in the language of the 1998 Appropriations Act, Plaintiffs allege themselves to be

26 “aggrieved by the use of [a] statistical method in violation of the Constitution or any provision of
27 law . . . in connection with the [2020] census,” and have brought an action to “obtain declaratory,

28 injunctive, and any other appropriate relief against the use of such [statistical] method.” 1998

     DEFENDANT S’ REQUEST FOR A
     T HREE-JUDGE COURT
     Case No. 5:20-cv-05799-LHK
                                                     1
             Case 5:20-cv-05799-LHK Document 413 Filed 12/29/20 Page 3 of 7




 1 Appropriations Act § 209(b).
 2          Like other instances where parties have raised challenges to the use of statistical techniques
 3 without explicitly invoking the 1998 Appropriations Act, such a challenge should be presented to
 4 a three-judge court. That was true, for example, in the recent challenges to a Presidential Memo-

 5 randum regarding apportionment, which were heard by three-judge courts not only because they
 6 “challeng[ed] the constitutionality of the apportionment,” 28 U.S.C. §2284(a), but also because

 7 they raised claims of allegedly improper statistical sampling under 13 U.S.C. § 195. See, e.g., New
 8 York v. Trump, No. 1:20–cv–05770, ECF No. 68 at 3 (S.D.N.Y. Aug. 7, 2020), final judgment

 9 vacated, Trump v. New York, --- S.Ct. ---, 2020 WL 7408998 (U.S. Dec. 18, 2020); see also, e.g.,

10 San Jose v. Trump, No. 5:20–cv–05167, ECF No. 49 (N.D. Cal. Aug. 17, 2020); Common Cause

11 v. Trump, No. 1:20–cv–02023, ECF No. 33 at 2 (D.D.C. Aug. 20, 2020); Useche v. Trump, No.

12 8:20–cv–02225, ECF No. at 2 (D. Md. Aug. 17, 2020).
13          Convening a three-judge court in this case under the 1998 Appropriations Act and § 2284
14 is also consistent with prior challenges to census-related statistical methods. For example, in Utah

15 v. Evans, 536 U.S. 452 (2002), a three-judge court was convened to adjudicate a challenge to the

16 Bureau’s use of imputation.     Likewise, in Dep’t of Commerce v. U.S. House of Representatives,
17 525 U.S. 316, 328 (1999), a three-judge court was convened to adjudicate whether the Bureau

18 could improve the accuracy of census data by using statistical sampling. Indeed, this Court ex-

19 pressly likened the statistical-methods challenge in House of Representatives to Plaintiffs’ chal-
20 lenge here, recognizing that Plaintiffs “also challenge statistical methods in connection with the

21 census.” ECF No. 401 at 39. So there is no doubt that, following the Court’s determination that
22 Plaintiffs “challenge statistical methods in connection with the census,” this case should “also” be

23 adjudicated by a three-judge court. See U.S. House of Representatives v. U.S. Dep’t of Commerce,
24 11 F. Supp. 2d 76, 104 (D.D.C. 1998); Glavin v. Clinton, 19 F. Supp. 2d 543, 545 (E.D. Va. 1998).

25          More recently, this Court requested the appointment of a three-judge court in San Jose v.
26 Trump—where plaintiffs presented a different statistical-methods challenge—based in part on the
27 1998 Appropriations Act. See Request To The Chief Judge of the U.S. Court of Appeals for the

28 Ninth Circuit To Convene a Three-Judge Court under 28 U.S.C. § 2284 in San Jose v. Trump,

     DEFENDANT S’ REQUEST FOR A
     T HREE-JUDGE COURT
     Case No. 5:20-cv-05799-LHK
                                                      2
              Case 5:20-cv-05799-LHK Document 413 Filed 12/29/20 Page 4 of 7




 1 No. 5:20–cv–05167–LHK, ECF No. 49 (N.D. Cal. Aug. 17, 2020) (Koh, J.). In doing so, the Court
 2 recognized that “‘the cautious course for a district court in a . . . case in which an Act of Congress

 3 seems to make a three-judge court mandatory would be to have such a court convened, even in the
 4 absence of request.” Id. at 3 (emphasis added) (quoting Vikram David Amar, 17A Federal Practice

 5 & Procedure: Jurisdiction § 4235 (3d ed. Apr. 2020 update)); see New York, supra, at 3 (“At a
 6 minimum, the issue is close, and the Court cannot definitively conclude that ‘three judges are not

 7 required,’ which is enough to trigger the notification requirement.” (citation omitted)).
 8          There is good reason to exercise the same caution here. The 1998 Appropriations Act and
 9 § 2284 may well be jurisdictional, as they concern the power of the Court and demand that “[a]

10 district court of three judges shall be convened.” 28 U.S.C. § 2284(a) (emphasis added); 1998

11 Appropriations Act, § 209(e)(1), 111 Stat. 2481 (1997) (mandating that any challenge to the use

12 of statistical methods in the census “shall be heard and determined by a district court of three
13 judges”); see, e.g., Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145, 154 (2013) (“the mandatory

14 word ‘shall’” can be a “word[] with jurisdictional import”). Two circuit courts—including one

15 sitting en banc—have specifically held “that the three-judge requirement in 28 U.S.C. § 2284 is

16 jurisdictional.”   Kalson v. Paterson, 542 F.3d 281, 287 (2d Cir. 2008); accord Armour v. Ohio,
17 925 F.2d 987, 989 (6th Cir. 1991) (en banc); see Igartúa v. Obama, 842 F.3d 149, 162 (1st Cir.

18 2016) (Toruella, J., dissenting) (“[T]he Supreme Court has not yet formally resolved whether con-

19 vening a three-judge court under [28 U.S.C.] § 2284(a) is a jurisdictional requirement.”). Indeed,
20 three of Plaintiffs in this action explained in San Jose v. Trump that if claims subject to section

21 2284 “are adjudicated by a single district judge when they should have been heard by a three-judge
22 court, it could be a jurisdictional error requiring reversal.” Joint Case Management Statement in

23 San Jose v. Trump, No. 5:20–cv–05167–LHK, ECF No. 44 (N.D. Cal. Aug. 17, 2020).
24          But regardless of whether the statutes are jurisdictional, they are still mandatory. See
25 Shapiro v. McManus, 577 U.S. 39, 43 (2015) (“It follows that” the Court is “required to refer the

26 case to a three-judge court, for § 2284(a) admits of no exception, and the mandatory ‘shall’ . . . nor-
27 mally creates an obligation impervious to judicial discretion.” (internal quotation marks omitted)).

28 So at the very least, any single-judge action beyond the strictures of § 2284 after this motion could

     DEFENDANT S’ REQUEST FOR A
     T HREE-JUDGE COURT
     Case No. 5:20-cv-05799-LHK
                                                      3
             Case 5:20-cv-05799-LHK Document 413 Filed 12/29/20 Page 5 of 7




 1 be reversed or vacated on that ground alone. Cf., e.g., Independence Inst. v. FEC, 816 F.3d 113,
 2 117 (D.C. Cir. 2016) (Kavanaugh, J.) (vacating judgment and remanding with directions to con-

 3 vene a three-judge court).
 4          It makes no difference that some of Plaintiffs’ other allegations are distinct from their al-
 5 legations about statistical methods. As in 28 U.S.C. § 2284 itself, Congress provided in the 1998
 6 Appropriation Act that the whole “action” shall be heard by a three-judge court. So the three-

 7 judge court appointed for this case should hear all of Plaintiffs’ claims and not just those concern-
 8 ing statistical methods. See Page v. Bartels, 248 F.3d 175, 187–88 (3d Cir. 2001) (“A straightfor-

 9 ward reading of the pertinent language suggests that the entire case, and not just the constitutiona l

10 claims [triggering § 2284], must be heard by a three-judge court. This is because the language of

11 § 2284 itself is broadly applicable to ‘actions’—not narrowly to ‘claims’—challenging the consti-

12 tutionality of the apportionment.” (emphasis added)); see also Shapiro, 577 U.S. at 43 (explaining
13 that 2284 required the district judge “to refer the case to a three-judge court” (emphasis added)).

14 Neither the 1998 Appropriation Act nor § 2284 permit some allegations to be heard by a single

15 judge while other allegations are heard by three judges.

16          Given this Court’s conclusion that Plaintiffs “challenge statistical methods in connection
17 with the census,” ECF No. 401 at 39, a three-judge court should be convened.

18

19
20

21
22

23
24

25

26
27

28

     DEFENDANT S’ REQUEST FOR A
     T HREE-JUDGE COURT
     Case No. 5:20-cv-05799-LHK
                                                      4
             Case 5:20-cv-05799-LHK Document 413 Filed 12/29/20 Page 6 of 7




 1 DATED: December 29, 2020                    Respectfully submitted,
 2                                             JEFFREY BOSSERT CLARK
 3
                                               Acting Assistant Attorney General

 4                                             JOHN V. COGHLAN
                                               Deputy Assistant Attorney General
 5
 6                                             AUGUST E. FLENTJE
                                               Special Counsel to the Assistant
 7                                              Attorney General
 8                                             ALEXANDER K. HAAS
 9                                             Branch Director

10                                             DIANE KELLEHER
                                               BRAD P. ROSENBERG
11                                             Assistant Branch Directors
12
                                               /s/ Stephen Ehrlich
13                                             ELLIOTT M. DAVIS
                                               STEPHEN EHRLICH (NY Bar 5264171)
14
                                               JOHN J. ROBINSON
15                                             ALEXANDER V. SVERDLOV
                                               M. ANDREW ZEE
16                                             Trial Attorneys
                                               U.S. Department of Justice
17
                                               Civil Division, Federal Programs Branch
18                                             1100 L Street, NW
                                               Washington, D.C. 20005
19                                             Telephone: (202) 305-9803
20
                                               Attorneys for Defendants
21
22

23
24

25

26
27

28

     DEFENDANT S’ REQUEST FOR A
     T HREE-JUDGE COURT
     Case No. 5:20-cv-05799-LHK
                                           5
     Case 5:20-cv-05799-LHK Document 413 Filed 12/29/20 Page 7 of 7




 1
 2

 3
 4

 5
 6

 7
 8

 9

10

11

12
13

14

15

16
17

18

19
20

21
22

23
24

25

26
27

28
